AO 245 B&C (Rev. Ol/l7) .ludgtnent and Amended .ludgment in a Criminal Case
(NOTE; For Amended Judgment, ldentify Changes with Asterisks (*))

UNITED STATES DISTRICT COURT

Northem District of lowa

 

UNlTED STATES OF AMERICA )JUDGMENT IN A CRIMINAL CASE
)
V. . ) Case Number: 0862 IZISCR(}UOG"/'-OUI
)
JOSEPH JAY KRIPNER > usn Number; 44790_013

)

- ORIGINAL JUDGMENT Ji“ M_ Johnston

m AMENDED JUDGMENT Defendant’s Attorney

Date of Most Recent Judgment:
Reason for Amendment:

THE DEFENDANT:
- pleaded guilty to count(s) l of the Indictment filed on July ll, 2018

 

m pleaded nolo contendere to count(s)

 

which was accepted by the cou1t.

|:] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2113(a) Bank Robbery 06/01/2018 l
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

m The defendant has been found not guilty on count(s)

 

m Count(s) is/are dismissed on the motion ofthe United States.

lt 15 ordered that the defendant must notify the United States Attorney for this distlict within 30 days of any change of name, residence, 01'

Leonard T. Strand

Chief United States District Court Judge * ~ g
, Name and 'l`itle of Judge Signature ofJudgc V

February 8, 2019 t/}\i/H h

Date of lmposition of.ludgment Date

 

 

AO 245 B&C (Rev, Ol/l'/) ludgment and Amended Judgment in a Criminal Case

(NOTE; For Amended Judgment, identify Changes with Asterisks (*))
ludgment~» Page _____,_7.________ of ___]____

DEFENDANT: J()SEPH JAY KRIPNER
CASE NUMBER: 0862 1:18CR00067-001

PROBATION

[:] The defendant is hereby sentenced to probation for a term of:

IMPRISONMENT

- 'l`he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
60 months on Count l of the lndictment.

- The court makes the following recommendations to the Federal Bureau of Prisons:
lt is recommended that the defendant participate in the Bureau of Prisons' 500-H0ur Comprehensive Residential Drug
Abuse Treatment Program or an alternate substance abuse treatment program.

That the defendant be designated to a Bureau of Prisons facility as close to the defendant's family (preferably FCI Oxford
in Oxford, Wisconsin) as possible, commensurate with the defendant's security and custody classification needs).

- Thc defendant is remanded to the custody of the United States Marshal.
l:] The defendant must surrender to the United States Marshal for this district:
l:] 31 m a.m. m p.m. on

m as notified by the United States Marshal.

 

m The defendant must surrender for sen/ice of sentence at the institution designated by the Federal Bureau of Prisons:

m before 2 p.m. on
[:] as notified by the United States l\/larshal.

 

l:l as notified by the United States Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

af

Defendant delivered on to

 

, with a certified copy of thisjudgment.

 

 

UN!TED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

AO 245 B&C (Rev. Ol/l7) .Iudgment and Arnended Judgment in a Crimina| Case
(NOTE: For Amended judgment ldentify Changes with Asterisl<s (*))

 

Judgment_-Page W_S__ of __7_____
DEFENDANT: JOSEPH JAY KRIPNER
CASE NUMBER: 0862 1:18CR00067-001
SUPERVISED RELEASE

- Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years on Count l of the Indictment.

 

MANDAT()RY CONDITIONS OF SUPERVISI()N

l) The defendant must not commit another federal, state, or local crime,
2) The defendant must not unlawfully possess a controlled substance.

3) The defendant must ref1ain from any unlawful use of a controlled substance
T he defendant must submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafte1 as determined by the couxt

i:i The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future controlled substance abuse. (Check, ifapplicab/e.)

4) - The defendant must cooperate in the collection of DNA as directed by the probation officer. (Check, zfapplicable.)
l:]

The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location
where the defendant resides, works, and/or is a student, and/or was convicted of a qualifying offense (Check, ifapplicable.)

6) m The defendant must participate in an approved program for domestic violence. (Check, if applicable )

'l`he defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245 B&C (Rev. 0l/l7) ludgment and Amended Judgment in a Criminal Case
(NOTE: For Amended Judgment, ldentify Changes with Asterisks (*))

ludgment-Page 4 of 7

 

DEFENDANT: JOSEPH JAY KRIPNER
CASE NUMBER: 0862 1:18CR00067~001

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervision_. the defendant must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for the defendant’s behavior while on supervision and identify the
minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements in the defendant’s
conduct and condition.

l) The defendant must report to the probation office in the federal judicial district where the defendant is authorized to reside within
72 hours of the time the defendant was sentenced and/or released from imprisonment, unless the probation officer instructs the
defendant to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed. The defendant must also appear in court as required

3) The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4) The defendant must answer truthfully the questions asked by the defendant’s probation officer.

5) The defendant must live at a place approved by the probation officer. lf the defendant plans to change Where the defendant lives
or anything about the defendant’s living arrangements (such as the people the defendant lives with), the defendant must notify
the probation officer at least 10 days before the change. lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6) The defendant must allow the probation officer to visit the defendant at any time at the defendant’s home or elsewhere, and the
defendant must permit the probation officer to take any items prohibited by the conditions of the defendant’s supervision that he
or she observes in plain view.

7) The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment, the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about the defendant’s work (such as the defendant’s position or the defendant’s job responsibilities),
the defendant must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer within 72
hours of becoming aware of a change or expected change.

8) The defendant must not communicate or interact with someone the defendant knows is engaged in criminal activity. lf the
defendant knows someone has been convicted of _a felony, the defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer.

9) if the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10) The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

ll) The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12) As directed by the probation officer, the defendant must notify third parties of risks that may be occasioned by the defendant’s
criminal recorder personal history or characteristics and must permit the probation officer to make such notifications and to `
confirm the defendant’s compliance with such notification requirement

13) The defendant must follow the instructions of the probation officer related to the conditions of supervision

AO 245 B&C (RevA 01!l7) Judgment and Amended Judgment in a Criminal Case

(NOTE: For Amended Judgment, identify Changes with Asterisks (*))

 

.iudg1nent_Pagc 5 of 7

DEFENDANT: JOSEPH JAY KRIPNER
CASE NUMBER: 0862 l:lSCR00067-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant must comply wi!h the following special conditions as ordered by the Court and implemented by the United States Probation

Oj]ice:
l .

The defendant must not have contact during the defendant’s term of supervision with the individuals set forth in
paragraph 72 of the presentence report, in person or by a third party. This includes no direct or indirect contact by
telephone, mail, email, or by any other means. The United States Probation Off'ice may contact the aforementioned
individual(s) to ensure the defendant’s compliance With this condition.

The defendant must pay any fine, restitution, and/or special assessment imposed by this judgment.

For as long as the defendant owes any fine, restitution, and/or special assessment imposed by this judgment, the defendant
must provide theUnited States Probation Office with access to any requested financial information.

For as long as the defendant owes any fine, restitution, and/or special assessment imposed by this judgment, the defendant
must not incur new credit charges or open additional lines of credit without the approval of the United States Probation
Office unless the defendant is in compliance with the installment payment schedule.

The defendant must participate in a mental health evaluation. The defendant must complete any recommended treatment
program, and follow the rules and regulations of the treatment program. The defendant must take all medications
prescribed to the defendant by a licensed medical provider.

The defendant must participate in an evaluation for anger management and/or domestic violence. The defendant must
complete any recommended treatment program, and follow the rules and regulations of the treatment program.

The defendant must submit the defendant’s person, property, house, residence, vehicle, papers, computers [as defined in
18 U.S.C. § 1030(e)(1)], other electronic communications or data storage devices or media, or office, to a search conducted
by a United States Probation Officer. F ailure to submit to a search may be grounds for revocation of release. The
defendant must warn any other occupants that the premises may be subject to searches pursuant to this condition. The
United States Probation Office may conduct a search under this condition only when reasonable suspicion exists that the
defendant has violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any
search must be conducted at a reasonable time and in a reasonable manner.

The defendant must participate in a substance abuse evaluation. The defendant must complete any recommended
treatment program, which may include a cognitive behavioral group, and follow the rules and regulations of the treatment
program. The defendant must participate in a program of testing for substance abuse. The defendant must not attempt
to obstruct or tamper with the testing methods.

The defendant must not use or possess alcohol. The defendant is prohibited from entering any establishment that holds
itself out to the public to be a bar or tavern without the prior permission of the United States Probation Office.

These conditions have been read to me. l fully understand the conditions and have been provided a copy ofthem. Upon a finding ofa
violation of supervision, l understand the Court may: (l) revoke supervision; (2) extend the term of supervision; and/or (3) modify the
condition of supervision

 

Defendant Date

 

United States Probation Officer/Designated Witness Date

AO 245 B&C (Rev. 01/17) Judgment and Amended Judgment in a Criminal Case

(NOTE: For Amended ludgment, Identify Changes with Asterisks (*))

Judgment _ Page 6 of 7
DEFENDANT: JOSEPH JAY KRIPNER

CASE NUMBER: 0862 1:18CR00067-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'l`A Assessment1 Fine Restitution
TOTALS $ 100 8 0 $ 0 $ 3,988
l___l The determination of restitution is deferred until . An Amended Judgmenl in a Criminal Case (A0245C) will be entered

alter such determination

l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Paxee Tofal L<)ss2 B_Q_SLELY.LQL<!$££Q mmi_ty_v_e!.’sr_§_e_n_wes
Victim(s), the amount(s) of

restitution, and the priority

or percentage are listed in

an Appendix to this

Judgment that has been

filed under seal

TOTALS $ S

 

l:] Restitution amount ordered pursuant to plea agreement S

[:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(i). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

- The court determined that the defendant does not have the ability to pay interest and it is ordered that:
- the interest requirement is waived for the [:] fine - restitution

[:] the interest requirement for the m fine m restitution is modified as follows:

lJustice for Victims ofTrafiicking Act of2015, 18 U.S.C. § 3014.
2F indings for the total amount of losses are required under Chapters 109A, ll(), llOA, and 113A of Title 18 for offenses committed on or
alter September 13, 1994, but before April 23, 1996.

AO 245 B&C (Rev. Ol/l7) Judgment and Amended ludgment in a Criminal Case
(NOTE: For Amended .ludgment, ldentify Changes with Asterisks (*))

ludgment_Page 7 of 7
DEFENDANT: JOSEPH JAY KRIPNER
CASE NUMBER: 0862 1:18CR00067~001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A - Lump sum payment of$ 100 due immediately, balance due
[:] not later than , or

- in accordance with m C, l:l D, l:] E, or - Fbelow; or

m Payment to begin immediately (may be combined with [:[ C, [__'l D, or [:] F below); or
C m Pa)’mem in equal (e.g., week[y, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D l:] Payment in equal (e.g., weekly, monlhly, quarlerly) installments 01c $ over a period of
1 (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F - Special instructions regarding the payment of criminal monetary penalties:

lf any of the defendant‘s court ordered financial obligations are still owed while the defendant is incarcerated, the
defendant must make monthly payments in accordance with the Bureau of Prisons Financial Responsibility Program.
The amount of the monthly payments will not exceed 50% of the funds available to the defendant through institution or
non~institution (community) resources and will be at least SZS per quarter. If the defendant still owes any portion of the
financial obligation(s) at the time of release from imprisonment, the defendant must pay it as a condition of supervision
and the United States Probation Off`ice will pursue collection of the amount due pursuant to a payment schedule
approved by the Court. The defendant must notify the United States Attorney for the Northern District of Iowa within
30 days of any change of the defendant's mailing or residence address that occurs while any portion of the financial
obligation(s) remains unpaid.

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l loint and Several

Defendant and Co-Defendant Names'and Case Numbers (including defendant numbe)'), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant must pay the cost of prosecution

The defendant must pay the following court cost(s):

l][:ll:l

The defendant must forfeit the det`endant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.

